CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
COMPANY IF PUBLICLY DISCLOSED.

 

Exhibit 10.11(i)

 

 

THIRD AMENDMENT TO

THE SERIES 2018-THREE INDENTURE SUPPLEMENT

 

This Third Amendment to the Series 2018-Three Indenture Supplement (the
“Amendment”), dated as of January 23, 2020, among Perimeter Master Note Business
Trust, a business trust organized and existing under the laws of the State of
Nevada (herein, the “Issuer” or the “Trust”), Access Financing, LLC, a Georgia
limited liability company (the “Servicer”) and U.S. Bank National Association,
not in its individual capacity, but solely as Indenture Trustee (herein,
together with its successors in the trusts thereunder as provided in the
Indenture referred to below, the “Indenture Trustee”) under the Master
Indenture, dated as of February 8, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Indenture”) among the Issuer, the
Servicer and the Indenture Trustee.

 

Capitalized terms used herein shall have the meanings assigned to such terms in
the Supplement (as defined below).

 

WITNESSETH:

 

WHEREAS, the Issuer, the Servicer and the Indenture Trustee executed the Series
2018-Three Indenture Supplement, dated as November 16, 2018, the First Amendment
to the Series 2018-Three Indenture Supplement, dated as of October 9, 2019 and
the Second Amendment to the Series 2018-Three Indenture Supplement, dated as of
November 13, 2019 (as so amended, the “Supplement”); and

 

WHEREAS, the parties hereto have agreed to amend the Supplement on the terms and
conditions hereinafter set forth in accordance with Section 9.02 of the
Indenture;

 

NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto hereby agree as follows:

 

SECTION 1. Amendments of the Supplement.

 

1.1 The Supplement is hereby amended as follows:

 

(a) The definitions of “Commitment Termination Date” and “Target Proceeds
Amount” are hereby deleted in their entirety and replaced with the following:

 

“Commitment Termination Date” shall mean the earliest to occur of (i) the Stated
Maturity Date and (ii) the date on which an Early Redemption Event has occurred.

 

“Target Proceeds Amount” shall have the meaning specified in the Class A
Purchase Agreement.

 

 

--------------------------------------------------------------------------------

 

 

(b) Section 4.05(a) of the Supplement is amended hereby by deleting paragraph
(xi) in its entirety and inserting the following in its place:

 

(xi) [Reserved].

 

(c) Section 4.05(a) of the Supplement is further amended hereby by deleting
paragraph (xiv) in its entirety and inserting the following in its place:

 

(xiv) the balance of such Available Funds (“Excess Collections”) shall be
distributed to the Issuer and applied in accordance with the Trust Agreement.

 

(d) Section 5.01(l) of the Supplement is amended hereby by deleting it in its
entirety and inserting the following in its place:

 

(l) On each Distribution Date, the Paying Agent, solely in accordance with the
Monthly Servicer Statement, shall distribute to each of the Servicer, Backup
Servicer, Owner Trustee and Indenture Trustee such amounts held by the Paying
Agent that are allocated and available on such Distribution Date to pay the
Servicing Fee, the Backup Servicing Fee, the Program Fees and the Program
Expenses, respectively.

 

(e) Section 6.01(g) of the Supplement is amended hereby by deleting paragraph
(ii) in in its entirety and inserting the following in its place:

 

(ii) the Three-Month Delinquency Ratio exceeds [*****]%;

 

 

SECTION 2. Miscellaneous

 

2.1     Ratification. As amended hereby, the Supplement is in all respects
ratified and confirmed and the Supplement as so supplemented by this Amendment
shall be read, taken and construed as one and the same instrument.

 

2.2     Counterparts. This Amendment may be executed in two or more
counterparts, and by different parties on separate counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.

 

2.3     Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND
TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW).

 

2.4     Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective permitted successors
and assigns.

 

2.5     Effectiveness. This Amendment shall be effective as of the date first
above written.

 

2

--------------------------------------------------------------------------------

 

 

2.6     Limitation of Liability. It is expressly understood and agreed by the
parties hereto that (a) this Amendment is executed and delivered by Wilmington
Trust, National Association, not individually or personally but solely as
trustee of the Issuer, in the exercise of the powers and authority conferred and
vested in it under the Trust Agreement, (b) each of the representations,
undertakings and agreements herein made on the part of the Issuer is made and
intended not as personal representations, undertakings and agreements by
Wilmington Trust, National Association, but is made and intended for the purpose
of binding only the Issuer and (c) under no circumstances shall Wilmington
Trust, National Association be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Amendment or the other Transaction Documents to which the
Issuer is a party.

 

2.7     Representation and Warranty. Each of the parties hereto represents and
warrants that this Amendment has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or other similar laws now or hereafter in effect affecting the
enforcement of creditors’ rights in general and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers on the day
and year first above written.

 

 

PERIMETER MASTER NOTE

BUSINESS TRUST, as Issuer

 

 

 

 

 

  By:

Wilmington Trust, National Association,
not in its individual

capacity, but solely as

Owner Trustee

 

 

 

 

 

               

 

By:

/s/ Nancy E. Hagner

 

 

 

Name:  Nancy E. Hagner
Title:  Assistant Vice President

 

 

 

 

 

         

U.S. BANK NATIONAL ASSOCIATION,

not in its individual capacity, but solely as

Indenture Trustee

            By: /s/ Mirtza J. Escobar      

Name: Mirtza J. Escobar

Title: Vice President

                           

ACCESS FINANCING, LLC,

Servicer

            By: /s/ Bettie Lass      

Name: Bettie Lass

Title: Treasurer

 

 

 

[Third Amendment to 2018-Three Supplement]

 

--------------------------------------------------------------------------------

 

 

Consent of Series 2018-Three Noteholders:

 

TSO-FORTIVA NOTES HOLDCO LP,

as holder of 100% of Class A Notes

 

By: TowerBrook TSO GP (Alberta), L.P., its

General Partner

 

By: TowerBrook Investors, Ltd., its General

Partner

 

 

 

By: /s/ Glenn F. Miller                               
     Name: Glenn F. Miller
     Title: Authorized Signatory

 

 

CCFC CORP.,

as holder of 100% of Class B Notes

 



By: /s/ Mitch Saunders                           
     Name: Mitch Saunders
     Title: Treasurer

 

[Third Amendment to 2018-Three Supplement]

 